                Case 13-37351-AJC    Doc 54     Filed 06/17/20   Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                www.flsb.uscourts.gov

IN RE:                                                CASE NO.: 13-37351-AJC
                                                      Chapter 13
MILOT D'METAYER,
         Debtor.           /

                   NOTICE OF CHANGE OF ADDRESS FOR THE DEBTOR

         COMES NOW the Deceased Debtor, MILOT D'METAYER, by and through the

undersigned attorney, who in addition to this bankruptcy case, is also handling the

Debtor's estate and files this Notice of Change of Address for the Debtor and states

that the Debtor's mailing address is:

               Milot D'Metayer
               c/o Stan L. Riskin, Esq.
               20801 Biscayne Blvd. Ste. 506
               Aventura, FL 33180

         The Clerk of the Court is requested to make such change of record.


      I HEREBY CERTIFY that a true copy of the foregoing was sent electronically
via CM/ECF to the Office of the US Trustee at USTPRegion21.MM.ECF@usdoj.gov,
Nancy K. Neidich at e2c8f01@ch13miami.com, ecf2@ch13miami.com, and to all
other entitled to electronic service, on this 17th day of June, 2020.

                                        Advantage Law Group, P.A.
                                        Attorney for the Debtor
                                        20801 Biscayne Blvd., Ste. 506
                                        Aventura, FL 33180
                                        Phone: 305-936-8844

                                        By:      /s/Stan L. Riskin
                                               STAN L. RISKIN, ESQ.
                                               Florida Bar No.: 129106
                                               stan.riskin@gmail.com
